Citation Nr: 1704168	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-15 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 







INTRODUCTION

The Veteran had active service from November 1970 to November 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In his May 2011 substantive appeal, the Veteran requested a hearing before the Board.  In April 2013, the Veteran withdrew the hearing request.  

The record before the Board consists of the Veteran's electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDINGS OF FACT

1.  A psychiatric disorder was not noted upon entry into active duty service in November 1970.  

2.  The evidence does not clearly and unmistakably establish that the Veteran's psychiatric disorder preexisted active duty service.    

3.  A psychiatric disorder was not present until more than one year after the Veteran's discharge from service and is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The Board finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects that all pertinent available service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was also provided a VA examination in April 2011.  In July 2014, the Board remanded the claim to provide the Veteran another VA examination.  The Veteran was scheduled for a VA examination in October 2014, but failed to appear.  It has been more than two years since the Veteran's scheduled VA examination, and he has not indicated that he would appear for another examination if it were rescheduled.  Moreover, the Board notes that no mail to the Veteran was returned as undeliverable and the Veteran has not alleged that he did not receive notice of the examination.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of his claim.  As a result of the Veteran's failure to cooperate, the Board will decide the appeal without the benefit of another VA examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Neither the appellant nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychoses to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Rebutting the presumption of soundness requires a two-part analysis.  VA must demonstrate by clear and unmistakable evidence that a disorder preexisted military service and must demonstrate by clear and unmistakable evidence that a preexisting disorder was not aggravated by military service.  38 C.F.R. § 3.304 (b); VAOPGCPREC 3-03 (July 16, 2003), 69 Fed. Reg. 25178 (May 5, 2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132   (2003).  If VA's burden is met, then the veteran is not entitled to service-connected benefits.  However, if the presumption of soundness is not rebutted under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232   (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran claims service connection is warranted for an acquired psychiatric disorder.  He asserts that his psychiatric disorder preexisted service and was aggravated while he was serving on active duty.  

Review of the Veteran's service treatment records shows no reported symptomatology or findings pertinent to a psychiatric disorder.  The Veteran's August 1970 enlistment examination shows no evidence of any psychiatric disorder on examination.  The Veteran's November 1974 discharge psychiatric evaluation was normal.  He denied ever having depression, excessive worry, nervous trouble, frequent trouble sleeping, or loss of memory on the associated November 1974 separation report of medical history.

Post-service private treatment records dated in October 1995 indicates that the Veteran was hospitalized for depression related to his marriage.  The diagnosis was situational disturbance of adult life with depression and dysthymia.  In November 1995, the Veteran received a diagnosis of major depression, single episode.  It appeared that the Veteran suffered from mild depressive symptoms for many years in his life.   

Additional post-service treatment records dated from November 2007 show treatment for various psychiatric disorders, to include, anxiety, bipolar disorder, and depression.  A November 2007 VA treatment record indicates that the Veteran had a long history of bipolar disorder since his teenage years and that he started to notice the symptoms in high school.  

In a November 2009 letter, the Veteran's VA behavioral health psychotherapist stated that the Veteran was diagnosed with and treated for bipolar disorder, depression, and anxiety since 2007.  The psychotherapist opined that the Veteran's symptoms appeared to have been exacerbated by his time in the military.  

The Veteran underwent a VA examination in April 2011.  The examiner diagnosed dysthymia disorder.  The examiner noted that the Veteran graduated from high school in 1968 and completed two years of college prior to joining the military.  The examiner stated that the Veteran did not have any health problems prior to entering the Navy.  The Veteran reported that he may have felt depressed and used experimental drugs when he was a teenager; however, the examiner stated that there was no evidence of such in the record.  It was noted that all of his military records indicated good functioning without any mental health issues.  The Veteran's military occupational specialty was initially a parachute rigger, and later a nuclear weapons technician.  The examiner noted that the Veteran denied mental health problems on entrance and separation from service.  It was also noted that the Veteran was not treated for psychiatric symptoms during service.  The examiner found that the Veteran initially received mental health treatment in 1994 secondary to marital issues.  It was noted that the Veteran had a history of chronic mild depression with brief periods of suicidal ideation when under situational stress.  The examiner noted that the Veteran did not have a history of bipolar disorder.  The examiner stated that the Veteran's dysthymia disorder did not have its onset in service and was not exacerbated by service. 

As noted above, a psychiatric abnormality was not noted on the Veteran's entrance examination.  Based on the foregoing, the Board finds the presumption of soundness applies in this case, as the Veteran was found to be in sound condition on entrance into active duty.  Moreover, the presumption of soundness has not been rebutted in this case.  Private and VA treatment records indicate that the Veteran suffered from a psychiatric disorder since he was a teenager and that his symptoms were exacerbated by military service.  However, such statements are not sufficient to rise to the level of clear and unmistakable evidence that the Veteran's psychiatric disorder preexisted service.  Specifically, the treatment providers have not explained the basis for their conclusions that the Veteran's symptoms started when he was a teenager.  Moreover the April 2011 VA examiner found that there was no evidence in the record to support the Veteran's reports of depression and drugs use during his teenage years.  Absent undebatable evidence that the Veteran's psychiatric disorder existed prior to service, the presumption of soundness cannot be rebutted.  Therefore, the Veteran is presumed to have been in sound condition with respect to any chronic psychiatric disability.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  

As such, the Veteran's claim has become one of direct service connection.  The Board finds that service connection for a psychiatric disorder is not warranted because the preponderance of the evidence is against the claim.  The Veteran's service treatment records are silent for any treatment for a psychiatric disorder.  There is also no evidence that a psychosis became manifest within the first year of separation from service.  The earliest medical evidence of record showing treatment for a psychiatric disorder was in 1994, 20 years after separation from service.  Moreover, there is no probative medical evidence relating the Veteran's current psychiatric disorder to service.  The Veteran's VA behavioral health psychotherapist stated that the Veteran's psychiatric disorder was exacerbated by service, however, no rationale was provided to support the opinion.  Additionally, the April 2011 VA examiner opined that the Veteran's dysthymia disorder was not related to service.  The April 2011 VA examination also failed to provide sufficient rationale in support of the opinion.  As noted above, the Veteran was scheduled for a VA examination in October 2014, but failed to report to that examination.  This examination may have provided additional evidence favorable to the claim for service connection.  

While the Veteran might believe his claimed disability is related to service, as a lay person, his opinion is of insufficient value to establish the required nexus.  He has not been shown to possess the requisite expertise or knowledge to address this matter.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a psychiatric disorder is denied.  



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


